Citation Nr: 1045466	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-37 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The Veteran had active service from July 30, 1971 to September 
16, 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Sioux Falls, South 
Dakota Regional Office (RO) of the Department of Veterans Affairs 
(VA)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a statement received in March 2009, the veteran requested a 
videoconference hearing at the local RO before a Veterans Law 
Judge of the Board of Veterans' Appeals.  

In view of the foregoing, the case is hereby remanded to the RO 
for the following action:

Schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge of the 
Board of Veterans' Appeal at the local RO, 
unless otherwise indicated.  Notice of the 
hearing should be sent to the Veteran at 
his most recent address of record, with a 
copy to his representative.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




